Citation Nr: 1436139	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  10-18 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1962 to October 1964 and from March 1966 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2014, the Veteran and his wife testified before the undersigned Acting Veterans Law Judge; a transcript of that hearing has been associated with the Veteran's Virtual VA claims file. 

The record before the Board consists of electronic Virtual VA and VBMS paperless claims files.


FINDING OF FACT

1.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's bilateral hearing loss disability and service.

2.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's bilateral hearing loss disability and service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).
 
2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he has a bilateral hearing loss disability and tinnitus as a result of noise exposure during service.  Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In order to establish service connection on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Regarding evidence of a current disability, the Veteran's audiological assessments show that the Veteran suffers from bilateral hearing loss disability for VA purposes. 38 C.F.R. § 3.385 (2013).  As a subjective ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it, and the resulting opinion of medical professionals.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has complained of tinnitus throughout the appeal period.  Accordingly, the Board finds that a current bilateral hearing loss and tinnitus disability exists.

Regarding in-service disease or injury, the Veteran asserts that while in active service, he was exposed to acoustic trauma in the form of noises on the flight line - receiving and delivery of parts to planes; working in close proximity to planes with engines running; and B-52 planes flying low overhead, producing noise and vibrations.  The Board notes that the Veteran's DD214 for his second period of service reflects that his MOS (Military Occupational Specialty) was that of a Material Facilities Specialist.   Based on this evidence, it is clear that the circumstances of the Veteran's service would have exposed him to some acoustic trauma during service.  Thus, the Board does not dispute that he likely experienced some acoustic trauma during service.  

There are several medical opinions of record.  A September 2008 examination by a VA contractor found that he Veteran's bilateral hearing loss and tinnitus were less likely than not related to noise exposure, as the Veteran reported no noise exposure.  The examiner also opined that the Veteran's tinnitus was at least as likely as not associated with the hearing loss.  A VA examiner provided an opinion in January 2013 that the Veteran's bilateral hearing loss is less likely than not due his active service, as the Veteran's service entrance and separation medical examinations showed normal hearing; and that the Veteran's hearing loss was also not due to tuberculosis medication, as that would have resulted in immediate hearing loss.            

The Board finds that the VA examiners' opinions regarding the etiology of the Veteran's bilateral hearing loss and tinnitus have low probative value.  The September 2008 examiner did not account for the Veteran's noise exposure during active service and his lay accounts of the onset of his symptoms.  The January 2013 examiner did not consider the Veteran's second period of active service in the opinion, and impermissibly relied only on the results of the Veteran's separation examination, which did not show any hearing loss.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Because the examiners did not consider the Veteran's statements regarding continuity of symptomatology, the Board finds that the VA examiners' opinions regarding the etiology of the Veteran's bilateral hearing loss and tinnitus are not persuasive.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

A May 2013 letter from the Veteran's ENT physician diagnosed at least two distinct types of hearing loss and deemed them additive.  The physician stated that the Veteran's steeply sloping sensorineural hearing loss was quite consistent with the reported history of significant military service noise exposure.  The physician opined that the Veteran's sensorineural hearing loss was more likely than not due to noise exposure during military service.   In an April 2014 private medical record, it was noted that the Veteran reported hazardous noise exposure due to his military occupational specialty on the flight line.  The Veteran reported that he had hearing loss that began many years ago and was exacerbated while in service.  It was also noted that the Veteran had progressively worsening and debilitating tinnitus and worsening speech discrimination.  The private physician opined that the Veteran's hearing loss is at least in part, secondary to his service noise exposure and that his tinnitus is secondary to his high frequency hearing loss.  

The Board also notes that the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report difficulties hearing and symptoms of tinnitus as such comes to him through his senses and, as such, requires only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).

The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469 . 

As noted, the Veteran is competent to describe his in-service noise exposure and current difficulty hearing in his bilateral ears and right tinnitus, and the Board finds that his assertions are credible.  He is also competent to report that he has experienced hearing problems and right tinnitus since service separation.  During his January 2014 hearing before the undersigned, the Veteran credibly reported that he was exposed to loud noise in service and had hearing difficulties and tinnitus since service.  Specifically, he testified that he first noticed ringing in his ears after returning from Thailand in 1968, during his second period of active service.   Also, the Veteran's wife testified that she first noticed the Veteran's hearing difficulty when he returned from Thailand in 1968.  The Board has no reason to doubt the Veteran's assertions that he incurred acoustic trauma during service or his wife's assertions that she noticed the Veteran having difficulty hearing around 1968.  .  

Upon review of this evidence, and in consideration of the Veteran's and his wife's credible testimony regarding the nature and duration of his symptoms, the Board finds that medical and lay evidence for and against the claims are at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.    

Entitlement to service connection for tinnitus is granted.



____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


